Citation Nr: 0505205	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-09 648	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for left 
peroneal nerve palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1973 to September 1977.

2.	On February 9, 2005, prior to the promulgation of a 
decision in the appeal, the Board received a letter from the 
appellant requesting withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The appellant, by a letter submitted in February 2005, has 
submitted his signed statement requesting withdrawal of his 
appeal for an evaluation in excess of 30 percent for peroneal 
nerve palsy, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.




ORDER

The appeal is dismissed.




                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


